Fetition brought pursuant to CFLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Carol R. Edmead, J.], entered May 8, 2008), challenging the determination of respondent New York State Liquor Authority, dated March 3, 2008, which found petitioner in violation of Alcoholic Beverage Control Law § 106 (6), suspended its license and imposed a $13,000 civil penalty, unanimously granted, without costs, and said determination annulled.
The determination that petitioner permitted excessive noise to occur on its premises in violation of Alcoholic Beverage Control Law § 106 (6) is not supported by substantial evidence.. There were no complaints from residential tenants in the area; indeed, there was no evidence that anyone was affected by the noise. Three police officers testified to hearing music from the nightclub, each on a separate occasion. However, there was no objective evidence that the music exceeded acceptable volume *437levels. The one meter reading that was obtained was unaccompanied by evidence that the measurement was taken at the distance prescribed by Administrative Code of the City of New York § 24-218 (b) (1) (see Matter of Culture Club of NYC v New York State Liq. Auth., 294 AD2d 204 [2002]). Concur—Lippman, P.J., Saxe, Friedman, Sweeny and Acosta, JJ.